Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 4/28/2020.  Claims 1-23 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement(s) filed on 4/19/2021 and 4/28/2020 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action.

Foreign Priority
3.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C 119(a-d) based on EP 19305943.3, filed on 7/17/2019.

Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Application is amended as follows:
Claim 17, Line 1:  Insert “non-transitory” before “computer-readable”

Allowable Subject Matter
5.	Claims 1-23 are allowed.

6.	The following is an Examiner’s statement for the reasons of allowance:

7.	Independent claims 1, 17, and 18 are directed towards a CRM, method, and system that include/perform the operations of “training a target encoder for classifying images into one of a plurality of categories using a classifier trained on images from a source domain, the method comprising: generating, by a pre-trained source encoder, a source encoder representation for each image of a labeled set of source images from the source domain; generating by the target encoder, a target encoder representation for each image of an unlabeled set of target images from a target domain; inputting, into a generative adversarial network, the source encoder representations, the target encoder representations, and latent code representing the plurality of categories; by the generative adversarial network, outputting a first prediction indicating whether each of the source encoder representations and each of the target encoder representations originate from the source domain or the target domain; by the generative adversarial network, outputting a second prediction of the latent code for each of the source encoder representations and each of the target encoder representations; and training the target encoder and the generative adversarial network by repeatedly updating parameters of the target encoder and the generative adversarial network until one or more predetermined stopping conditions occur”, “one or more processors perform a method of training a target encoder for classifying images into one of a plurality of categories using a classifier trained on images from a source domain, the method comprising: generating, by a pre-trained source encoder, a source encoder representation for each image of a labeled set of source images from the source domain; generating, by the target encoder, a target encoder representation for each image of an unlabeled set of target images from a target domain; inputting, into a generative adversarial network, the source encoder representations, the target encoder representations, and latent code representing the plurality of categories, wherein the generative adversarial network is configured to: output a first prediction indicating whether each of the source encoder representations and each of the target encoder representations originate from the source domain or the target domain; and output a second prediction of the latent code for each of the source encoder representations and each of the target encoder representations; and training the target encoder and the generative adversarial network by repeatedly updating parameters of the target encoder and the generative adversarial network until one or more predetermined stopping conditions occur”, and “ a target encoder configured to classify images into one of a plurality of categories using a classifier; a pre-trained source encoder configured to generate a source encoder representation for each image of a labeled set of source images from a source domain, wherein the target encoder is configured to generate a target encoder representation for each image of an unlabeled set of target images from a target domain; a generative adversarial network configured to: receive the source encoder representations, the target encoder representations, and latent code representing the plurality of categories; output a first prediction indicating whether each of the source encoder representations and each of the target encoder representations originate from the source domain or the target domain; output a second prediction of the latent code for each of the source encoder representations and each of the target encoder representations; and one or more processors configured to train the target encoder and the generative adversarial network by repeatedly updating parameters of the target encoder and the generative adversarial network until one or more predetermined stopping conditions occur”. 
	The cited and considered prior art, specifically Kudo (US PGPub 2022/0139062) that discloses an extraction model that extracts a region of interest from images having a plurality of different representation formats comprising at least one processor, wherein the extraction model has an encoder that extracts a feature amount of a first image of a first representation format to derive a feature map of the first image, a first decoder that derives a second virtual image of a second representation format different from the representation format of the first image on the basis of the feature map, a first discriminator that discriminates a representation format of an input image and whether the input image is a real image or a virtual image generated by the first decoder, and outputs a first discrimination result, a second decoder that extracts a region of interest of the first image on the basis of the feature map, and a second discriminator that discriminates whether an extraction result of the region of interest by the second decoder is an extraction result of a first image with ground-truth mask or an extraction result of a first image without ground-truth mask, and outputs a second discrimination result, and wherein the processor is configured to perform learning of the encoder, the first decoder, and the first discriminator on the basis of the first discrimination result, and that performs learning of the encoder, the second decoder, and the second discriminator on the basis of the second discrimination result, 
	And Wang (US PGPub 2021/0334665) that discloses obtaining a first data set and a second data set, each of the first data set and the second data set comprises event instances, the event instances comprising text and events corresponding to the text, the first data set comprising standard event instances, and the second data set comprising non-standard event instances; training an adversarial network using the first data set and the second data set, the adversarial network comprising processing circuitry configured as a generator and a discriminator, the generator being configured to select event instances from the second data set and input the selected event instances to the discriminator, the discriminator being configured to output first reliable probabilities of the event instances in the first data set, and second reliable probabilities of the event instances inputted by the generator, and a loss function of the adversarial network being used to adjust a parameter of the adversarial network, to maximize the first reliable probabilities and minimize the second reliable probabilities; and obtaining, by the trained adversarial network, a reliable event instance in the second data set, 
	And Keeskemethy (US Patent 11106950) that discloses receiving unlabelled input data at a multimodal neural encoder comprising a trained encoder and a trained joint representation module, the unlabelled input data comprising data from one or more different modalities of unlabelled input data, wherein the one or more different modalities of unlabelled unlabeled input data is one fewer modality than a number of different modalities of input training data used to train both the trained encoder and the trained joint representation module; encoding the unlabelled input data using the trained encoder; determining a joint representation from the encoded unlabelled input data using the trained joint representation module; and generating labelled data for the unlabelled input data by using the joint representation as an input for a trained classifier, wherein the trained classifier is trained with the input training data, wherein the trained encoder comprises a different bias for each of the number of different modalities of input training data used to train the trained encoder, 
	And Bousmalis (US PGPub 2021/0224573) that discloses a shared encoder neural network implemented by one or more computers, wherein the shared encoder neural network is configured to: receive an input from a target domain; and process the input to generate a shared feature representation of features of the input that are shared between inputs from the target domain and inputs from a source domain different from the target domain, wherein the shared encoder neural network has been trained to generate a shared feature representation for the input from the target domain that, when combined with a private feature representation for the same input from the target domain generated by a private target encoder neural network that is specific to the target domain, can be used to accurately reconstruct the input by a shared decoder neural network; and a classifier neural network implemented by the one or more computers, wherein the classifier neural network is configured to: receive the shared feature representation; and process the shared feature representation to generate a network output for the input that characterizes the input, 	
	And Kawaguchi (US PGPub 2019/0073588) that discloses a first learning unit configured to implement a first learning process for a first classifier such that, when the first classifier performs a classification process for classifying a classification target into a plurality of candidate classes including a correct answer class of the classification target and other candidate classes using first learning data in which the classification target is associated with the correct answer class, a class applicable degree of a candidate class corresponding to the correct answer class becomes maximum as compared with class applicable degrees of the other candidate classes, the class applicable degree being output as a result of the classification process by the first classifier; a learning data generator configured to perform the classification process for the classification target using the first classifier already subjected to the first learning process, to convert class applicable degrees of the plurality of candidate classes into a dimensionally compressed value based on a predetermined compression rule, the class applicable degrees being output as the result of the classification process by the first classifier already subjected to the first learning process, and to generate second learning data in which the classification target is associated with the dimensionally compressed value; and a second learning unit configured to implement a second learning process for a second classifier different from the first classifier such that, when the second classifier performs the classification process for the classification target using the second learning data, class applicable degrees of the plurality of candidate classes become the dimensionally compressed value, the class applicable degrees being output as a result of the classification process by the second classifier, 
	And Choi (US PGPub 2012/0269267) that discloses classifying at least one root image and other remaining images of an image sequence of a video into a plurality of layers; generating at least one reference image relating to a current image of the image sequence by applying a reference image conversion technique for scalable prediction encoding which includes intra-layer prediction and inter-layer prediction to a parent image of the current image; and performing prediction encoding with respect to the current image by using the at least one reference image,
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1, 17, and 18 are allowed.
	Claims 2-16 and 19-23 are allowed for being dependent upon claims 1 and 18. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pmIf attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664